Affirmed by Supreme Court, April 16, 2008




                           PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.
                                                  No. 04-4997
KEITH LAVON BURGESS, a/k/a Buck
Black,
             Defendant-Appellant.
                                        
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 Terry L. Wooten, District Judge.
                            (CR-03-107)

                      Argued: January 31, 2007

                      Decided: March 12, 2007

 Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.



Affirmed by published opinion. Judge Shedd wrote the opinion, in
which Judge Wilkinson and Judge Niemeyer joined.


                             COUNSEL

ARGUED: W. James Hoffmeyer, Florence, South Carolina, for
Appellant. Robert F. Daley, Jr., Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee. ON BRIEF: Reginald I. Lloyd, United States
Attorney, A. Bradley Parham, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.
2                      UNITED STATES v. BURGESS
                               OPINION

SHEDD, Circuit Judge:

   Keith Lavon Burgess pled guilty to conspiracy to possess with
intent to distribute and to distribute 50 grams or more of cocaine base
in violation of 21 U.S.C. §§ 841(a)(1) and 846. In sentencing Burgess,
the district court applied the enhanced 20-year mandatory minimum
sentence required by 21 U.S.C. § 841(b)(1)(A) for an offense commit-
ted "after a prior conviction for a felony drug offense has become
final." Burgess now appeals, arguing primarily that the district court
erroneously applied the 20-year mandatory minimum because his
prior South Carolina conviction for cocaine possession, which is the
predicate offense supporting the enhancement, is classified under
state law as a misdemeanor and, therefore, is not a "felony drug
offense" within the meaning of § 841(b)(1)(A). We disagree. The
term "felony drug offense" is specifically and unambiguously defined
in 21 U.S.C. § 802(44) for purposes of the Controlled Substances Act
("CSA"), 21 U.S.C. §§ 801 et seq., and Burgess’s prior cocaine pos-
session conviction fits squarely within that definition. Accordingly,
we affirm.

                                    I

   Under § 841(b)(1)(A), a conviction rendered pursuant to
§ 841(a)(1) involving 50 grams or more of cocaine base results in a
mandatory minimum 10-year prison sentence.1 Section 841(b)(1)(A)
further provides that if the defendant committed the offense "after a
prior conviction for a felony drug offense has become final," the man-
datory minimum is enhanced to 20 years. Although § 841 does not
define "felony drug offense," § 802(44) defines it for purposes of the
CSA as "an offense that is punishable by imprisonment for more than
one year under any law of . . . a State . . . that prohibits or restricts
conduct relating to narcotic drugs . . . ."
    1
   "Section 841(b)(1) provides penalties not only for violations of § 841,
but also for transgressions of § 846 that involve a conspiracy to commit
an offense defined in § 841." United States v. Stokes, 261 F.3d 496, 499
n.4 (4th Cir. 2001).
                       UNITED STATES v. BURGESS                        3
   Burgess’s Presentence Report ("PSR") calculated his sentencing
guidelines range to be 151-188 months based on a total offense level
of 31 and a criminal history category of IV. Before sentencing, the
government filed an Information pursuant to 21 U.S.C. § 851 notify-
ing Burgess that he was subject to the § 841(b)(1)(A) 20-year manda-
tory minimum because of his prior conviction under S.C. Code Ann.
§ 44-53-370(d)(1) for misdemeanor possession of cocaine. Burgess
received a one-year sentence for that conviction, but the maximum
possible sentence was two years. See id. The PSR was amended to
reflect the enhancement, and Burgess objected, asserting (inter alia)
that his prior cocaine possession conviction is not a "felony drug
offense" within the meaning of § 841(b)(1)(A).

   Specifically, Burgess argued that even though § 802(44) defines
"felony drug offense" as being "an offense that is punishable by
imprisonment for more than one year under any law of . . . a State . . .
that prohibits or restricts conduct relating to narcotic drugs," the term
as used in § 841(b)(1)(A) is ambiguous because another CSA defini-
tion provision, 21 U.S.C. § 802(13), defines "felony" as "any Federal
or State offense classified by applicable Federal or State law as a fel-
ony." Invoking the rule of lenity, which provides that "an ambiguous
criminal statute is to be construed in favor of the accused," Staples v.
United States, 511 U.S. 600, 619 n.17 (1994), Burgess contended that
"felony drug offense" in § 841(b)(1)(A) must be defined by incorpo-
rating the § 802(13) definition of "felony" into the § 802(44) defini-
tion of "felony drug offense," and such a reading mandates that the
§ 841(b)(1)(A) enhanced mandatory minimum applies only when a
prior conviction is both classified as a felony and punishable by more
than one year of imprisonment. Because his prior cocaine possession
conviction is classified as a misdemeanor under S.C. Code Ann. § 44-
53-370(d)(1), Burgess maintained that it is not a "felony drug
offense."

   The district court overruled this objection, concluding that "felony
drug offense" for purposes of § 841(b)(1)(A) is defined by § 802(44)
without reference to § 802(13). Because the prior cocaine possession
conviction was punishable by more than one year of imprisonment,
the district court applied the § 841(b)(1)(A) enhancement and
increased the mandatory minimum from 10 to 20 years. After grant-
ing a downward departure motion made by the government based on
4                      UNITED STATES v. BURGESS
substantial assistance, the district court sentenced Burgess to 156
months of imprisonment.

   Burgess thereafter noticed this appeal, and his attorney filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), stating that
there are no meritorious issues for appeal, but raising two issues, one
of which is the propriety of the § 841(b)(1)(A) enhancement.2 After
reviewing the entire record in accord with Anders, we directed the
government to file a responsive brief, and we notified Burgess of his
right to file a pro se supplemental brief in an Anders case (which he
did not do).

   Subsequent to Burgess’s sentencing, two federal appellate courts
considered the precise issue now before us, reaching conflicting
results. Consistent with Burgess’s position below and on appeal, the
D.C. Circuit applied the rule of lenity and held that "felony drug
offense," as used in § 841(b)(1)(A), is defined by §§ 802(13) and
802(44); under this reasoning, the applicability of the enhancement is
limited "to those instances in which the prior drug offense is both
punishable by more than one year and classified as a felony by the
controlling authority." United States v. West, 393 F.3d 1302, 1315
(D.C. Cir. 2005). Rejecting this approach, the First Circuit held that
"the definition of ‘felony drug offense’ contained in § 802(44) unam-
biguously controls for the purposes of determining whether the pen-
alty enhancement in § 841(b)(1)(A) is triggered" and, therefore, the
enhancement applies when the defendant has a prior drug conviction
that is punishable by more than one year of imprisonment, regardless
of how the offense is classified. United States v. Roberson, 459 F.3d
39, 51 (1st Cir. 2006), cert. denied, ___ S. Ct. ___ (Feb. 20, 2007).
The parties have cited these cases in support of their respective posi-
tions, and the courts’ opinions thoroughly detail their underlying
rationales. See Roberson, 459 F.3d at 50-55; West, 393 F.3d at 1310-
15.
    2
   Burgess’s attorney also raised the propriety of Burgess’s base offense
level calculation under United States v. Booker, 543 U.S. 220 (2005). In
light of our determination that the district court properly applied the 20-
year mandatory minimum, we need not consider the Booker issue further.
                       UNITED STATES v. BURGESS                        5
                                   II

   The district court’s interpretation of "felony drug offense," as it is
used in § 841(b)(1)(A), involves a pure question of law, which we
review de novo. Ramey v. Director, O.W.C.P., 326 F.3d 474, 476 (4th
Cir. 2003). Using common sense as a guide, Kofa v. I.N.S., 60 F.3d
1084, 1088 (4th Cir. 1995) (en banc), "[o]ur first step in interpreting
a statute is to determine whether the language at issue has a plain and
unambiguous meaning with regard to the particular dispute in the
case," Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997). We deter-
mine the "plainness or ambiguity of statutory language . . . by refer-
ence to the language itself, the specific context in which that language
is used, and the broader context of the statute as a whole." Id. at 341.
"Our inquiry must cease if the statutory language is unambiguous and
the statutory scheme is coherent and consistent." Id. at 340 (internal
quotation marks omitted). In most instances, "[s]tatutory definitions
control the meaning of statutory words," Lawson v. Suwanee Fruit &
S.S. Co., 336 U.S. 198, 201 (1949), and "[w]hen a statute includes an
explicit definition, we must follow that definition, even if it varies
from that term’s ordinary meaning," Stenberg v. Carhart, 530 U.S.
914, 942 (2000). Moreover, a statutory definition "which declares
what a term means . . . excludes any meaning that is not stated."
Colautti v. Franklin, 439 U.S. 379, 392 n.10 (1979) (internal quota-
tion marks omitted).

   As we have noted, § 841 does not define "felony drug offense," but
§ 802(44) does in plain and unambiguous terms:

    The term "felony drug offense" means an offense that is
    punishable by imprisonment for more than one year under
    any law of the United States or of a State or foreign country
    that prohibits or restricts conduct relating to narcotic drugs,
    marihuana, anabolic steroids, or depressant or stimulant sub-
    stances.

Like the First Circuit, whose reasoning we adopt, we believe that
"[b]ecause the term ‘felony drug offense’ is specifically defined in
§ 802(44), and § 841(b)(1)(A) makes use of that precise term, the log-
ical, commonsense way to interpret ‘felony drug offense’ in
§ 841(b)(1)(A) is by reference to the definition in § 802(44)." Rober-
6                      UNITED STATES v. BURGESS
son, 459 F.3d at 52. We discern no basis from the plain language or
statutory scheme of the CSA to indicate that Congress intended "fel-
ony drug offense" also to incorporate the definition in § 802(13). We
also reject Burgess’s attempt to invoke the rule of lenity because we
find that there is no "grievous ambiguity or uncertainty" in the perti-
nent statutes. See Muscarello v. United States, 524 U.S. 125, 138-39
(1998) ("To invoke the rule [of lenity], we must conclude that there
is a grievous ambiguity or uncertainty in the statute." (internal quota-
tion marks omitted)).3

   In light of our interpretation of § 841(b)(1)(A), Burgess’s prior
conviction for cocaine possession constitutes a "felony drug offense."
Accordingly, the district court correctly applied the 20-year manda-
tory minimum to his sentence.

                                    III

   Based on the foregoing, we affirm the conviction and sentence. We
direct counsel to inform Burgess, in writing, of the right to petition
the Supreme Court of the United States for further review. If Burgess
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move for leave to withdraw
    3
    Apart from the foregoing, we reject Burgess’s argument that the
§ 802(13) definition of "felony" must be incorporated into § 802(44) for
an additional reason. In United States v. Amaya-Portillo, 423 F.3d 427
(4th Cir. 2005), we considered whether a state conviction for cocaine
possession qualifies as an "aggravated felony" under U.S.S.G. § 2L1.2 if
it is a misdemeanor under the applicable state law and punishable only
as a misdemeanor under the CSA. Resolution of this issue required us
ultimately to determine for purposes of 18 U.S.C. § 924(c) what consti-
tutes a "drug trafficking crime," which is defined as "any felony punish-
able under the [CSA]." We concluded that § 802(13) — without
reference to § 802(44) — provides the definition of "felony" under the
CSA. Looking to §§ 802(13) and 802(44), we explained that "felony"
and "felony drug offense" "are two different terms with different defini-
tions under the CSA," and that a state offense can be a "felony drug
offense" but not a "felony." 423 F.3d at 435. Because Burgess’s argu-
ment is necessarily predicated on reading the § 802(13) definition of "fel-
ony" into the § 802(44) definition of "felony drug offense," our analysis
in Amaya-Portillo negates his argument.
                     UNITED STATES v. BURGESS                     7
from representation. Counsel’s motion must state that a copy thereof
was served on Burgess.

                                                        AFFIRMED